DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betensky (US 4109995 A).
	Re claim 1, Betensky discloses an optical imaging assembly (see abstract) consisting of a first lens, a second lens, and a third lens sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis (see figure 2) wherein the first lens having refractive power (see numeral 40); the second lens having refractive power (see numeral 42); and the third lens having refractive power (see numeral 44),
	Re claim 1, Betensky does not explicitly disclose wherein 4.5 ≤ BFL/Td ≤ 7.0, where BFL is a distance along the optical axis from an image-side surface of the third lens of the optical imaging lens assembly to an imaging plane of the optical imaging lens assembly, and Td is a distance along the optical axis from an object-side surface of the first lens to the image-side surface of the third lens.
	With respect to claim 1, Betensky discloses BFL/Td of 3.5 (table 10) and therefore just outside of the claimed range. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the optical system of Betensky the additional feature of having the ratio of BFL/Td within the claimed range since this range closely approximates the suggested value.
Re claim 6, Betensky discloses wherein -2.5 < f2/f3 < 0, where f2 is an effective focal length of the second lens, and f3 is an effective focal length of the third lens (see table 10).
Re claim 8, Betensky discloses wherein 0 < R4/R5 < 4, where R4 is a radius of curvature of an image-side surface of the second lens, and R5 is a radius of curvature of an object-side surface of the third lens (see table 10).
Re claim 9, Betensky discloses wherein (T12+T23)/Td < 1.0, where T12 is a spaced interval between the first lens and the second lens along the optical axis, T23 is a spaced interval between the second lens and the third lens along the optical axis, and Td is the distance along the optical axis from the object- side surface of the first lens to the image-side surface of the third lens (see table 10).
Re claim 11, Betensky discloses wherein at least one of the first to the third lenses is a glass lens (see table 10).

Claims 4, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betensky (US 4109995 A) in further view of Liao et al (US 20170115470 A1 of record).
Re claim 4, Betensky does not explicitly disclose wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the optical imaging lens assembly (see paragraph 0058).
However Liao et al teaches wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the optical imaging lens assembly (see paragraph 0058).
Therefore it would have been obvious to one having ordinary skill at the time the application was filed to modify the device of Betensky to include wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly as taught by Liao et al for the predictable result of increasing the image illumination and resolution (see Liao et al 0058)
Re claim 13, Betensky discloses an optical imaging assembly (see abstract) consisting of a first lens, a second lens, and a third lens sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis (see figure 2) wherein the first lens having refractive power (see numeral 40); the second lens having refractive power (see numeral 42); and the third lens having refractive power (see numeral 44)
Re claim 13, Betensky does not explicitly disclose wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the optical imaging lens assembly.
Therefore it would have been obvious to one having ordinary skill at the time the application was filed to modify the device of Betensky to include wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly as taught by Liao et al for the predictable result of increasing the image illumination and resolution (see Liao et al 0058)
Re claim 17, Betensky discloses wherein -2.5 < f2/f3 < 0, where f2 is an effective focal length of the second lens, and f3 is an effective focal length of the third lens (see table 10).
Re claim 19, Betensky discloses wherein (T12+T23)/Td < 1.0, where T12 is a spaced interval between the first lens and the second lens along the optical axis, T23 is a spaced interval between the second lens and the third lens along the optical axis, and Td is a distance along the optical axis from an object-side surface of the first lens to an image-side surface of the third lens (see table 10).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betensky (US 4109995 A) and in further view of Yun et al (US 20130141801 A1 of record).
	Re claim 12, Betensky does not explicitly teach wherein the optical imaging lens assembly further includes a prism disposed between the image-side surface of the third lens and the imaging plane of the optical imaging lens assembly.
However Yun et al teaches the use of a prism in a lens system see paragraph 0026.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Betensky to include the optical imaging lens assembly further includes a prism disposed between the image-side surface of the third lens and the imaging plane of the optical imaging lens assembly as taught by Yun et al for the predictable result of providing a more compact lens system (see paragraph 0001)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Betensky (US 4109995 A) and Liao et al (US 20170115470 A1 of record) in further view of Yun et al (US 20130141801 A1 of record).
	Re claim 20, Betensky In view of Liao et al do not explicitly teach wherein the optical imaging lens assembly further includes a prism disposed between an image-side surface of the third lens and the imaging plane of the optical imaging lens assembly.
However Yun et al teaches the use of a prism in a lens system see paragraph 0026.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Betensky to include the optical imaging lens assembly further includes a prism disposed between the image-side surface of the third lens and the imaging plane of the optical imaging lens assembly as taught by Yun et al for the predictable result of providing a more compact lens system (see paragraph 0001)


Allowable Subject Matter
Claims 2-3, 5, 7, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 3, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 5, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 14, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest an optical imaging assembly of three lenses further meeting the numerical limitations as claimed; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140184877 A1: Similar optical structure
US 20140327976 A1: Similar optical structure
US 20120002303 A1: Similar optical structure
US 20160116713 A1: Similar optical structure
US 7042656 B2: Similar optical structure
US 3877792 A: Similar optical structure
US 7095571 B2: Similar optical structure

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Exceptions are addressed below.
The office would like to address two of the applicant’s arguments.  The first is related to BFL this is notoriously notable in the art as back focal length and would be considered as such given its plain meaning in the art.  Thus the examiner has utilized the plain meaning as required by statute.  Further as the term is utilized as initials and is not broken down in the claim one is led to believe this is what is being claimed.  As the applicant has not set forth a special definition in the specification the examiner must give it, the plain meaning. (see MPEP 2173.01).
The first step to examining a claim to determine if the language is definite is to fully understand the subject matter of the invention disclosed in the application and to ascertain the boundaries of that subject matter encompassed by the claim. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."). The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2D 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007). In Buszard, the claim was directed to a flame retardant composition comprising a flexible polyurethane foam reaction mixture. Buszard, 504 F.3d at 1365, 84 USPQ2d at 1749. The Federal Circuit found that the Board’s interpretation that equated a "flexible" foam with a crushed "rigid" foam was not reasonable. Id. at 1367, 84 USPQ2d at 1751. Persuasive argument was presented that persons experienced in the field of polyurethane foams know that a flexible mixture is different than a rigid foam mixture. Id. at 1366, 84 USPQ2d at 1751. See MPEP § 2111 for a full discussion of broadest reasonable interpretation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."); In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (The claims at issue were drawn to a "hair brush." The court upheld the Board’s refusal to import from the specification a limitation that would apply the term only to hairbrushes for the scalp. "[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served. See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
If an Office action has issued where the plain meaning of the claim terms was used, applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition.
An applicant may not add a special definition or disavowal after the filing date of the application. However, an applicant may point out or explain in remarks where the specification as filed contains a special definition or disavowal
Furthermore the MPEP states: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The other argument the office wishes to address is that of 103 rejections combining lens systems with different numbers of lenses.  In general, one would agree with the applicant’s position when the optical character of the lens system as provided by the lenses is considered. However in the case of claim 13, this limitation is with regard to the entrance pupil and the diagonal pixel area on the imaging plane.  In this case, there are many divergent optical systems that work to provide the same zoom, focal, and focus properties.  Furthermore, the combination is merely adjusting the light entering the system entrance pupil and leaving the system pixel area.  This does not adjust the overall character of the lenses themselves merely the entrance and collection of the light.  These are standard variables for any lens system and ones adjusted for focal performance.  Adjusting these in the primary reference would not alter the actual structure of the lens system, it would adjust collimation and collection.  The system would not be rendered inoperable by this adjustment.  Therefore, the combination of the lens systems in this office action would not apply to the applicant’s argument.  There are not replacements of functional portions of the lenses themselves involved in the combination only the fine tuning of light entering and exiting the system.
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872